PER CURIAM.
This cause coming on this date on Petition for Writ of Habeas Corpus to set reasonable bond for the hereinabove named Petitioners, and it appearing to the Court that said Petition was addressed to this Court because all of the Judges in the Fifth Judicial Circuit are at a Circuit Judges Conference in Miami and unavailable to entertain said Petition, and it further appearing that the current bond in the sum of $25,000.00 for each of said Petitioners is in fact excessive in view of the charge for which they are held to answer, and the prosecuting attorney having evinced his consent or acquiescence to the reduction of bond for each of said Petitioners to the sum of $3,000.00, and the Court being otherwise duly advised in the premises, it is thereupon
Ordered that the said Petition for Writ of Habeas Corpus be, the same is hereby granted, and further, that bail bond of $25,000.00 heretofore set for each of said Petitioners be, and the same is hereby reduced to and set at the sum of $3,000.00 for each of the several Petitioners herein.